                    Case 19-11240-LSS            Doc 915       Filed 11/18/19         Page 1 of 7



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
GUE Liquidation Companies, Inc., et al.,1              :        Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :        (Jointly Administered)
                                                       :
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON NOVEMBER 20, 2019 AT 2:00 P.M. (ET)2

 I.       CONTINUED / RESOLVED MATTERS:

          1.         Notice of Cure Costs and Potential Assumption and Assignment of Executory
                     Contracts and Unexpired Leases in Connection with Sale of Substantially All
                     Assets [Docket No. 286 – filed July 1, 2019]

                     Objections / Responses Received:

                     A.        Limited Objection and Reservation of Rights (filed by Aetna Life
                               Insurance Company) [Docket No. 385 – filed July 15, 2019]

                     B.        Amended Limited Objection and Reservation of Rights (filed by Aetna
                               Life Insurance Company) [Docket No. 466 – filed July 29, 2019]

                     Status: The hearing on this objection has been continued to December 18, 2019
                             at 10:00 a.m. (ET).

                     C.        Limited Objection and Reservation of Rights of United Parcel Service,
                               Inc. and Its Affiliates to Notice of Cure Costs and Potential Assumption
                               and Assignment of Executory Contracts and Unexpired Leases in
 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
          (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
          FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
          GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
          (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
          LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
          chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
 2
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
          Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington,
          Delaware 19801. Any person who wishes to appear telephonically at the November 20, 2019 hearing must
          contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance
          in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May
          11, 2018.



 RLF1 22171062v.3
                   Case 19-11240-LSS       Doc 915      Filed 11/18/19    Page 2 of 7



                          Connection with Sale of Substantially All Assets [Docket No. 393 – filed
                          July 16, 2019]

                   Status: The hearing on this objection has been continued to December 18, 2019
                           at 10:00 a.m. (ET).

                   D.     Objection of Salesforce.com, Inc. to the Proposed Assumption and
                          Assignment of Certain Executory Contracts and Cure Costs in Connection
                          with the Sale of Substantially All Assets, and Reservation of Rights
                          [Docket No. 400 – filed July 16, 2019]

                   E.     Declaration of Kevin Ramirez in Support of the Objection of
                          Salesforce.com, Inc. to the Proposed Assumption and Assignment of
                          Certain Executory Contracts and Cure Costs in Connection with the Sale
                          of Substantially All Assets, and Reservation of Rights [Docket No. 401 –
                          filed July 16, 2019]

                   Status: The hearing on this objection has been continued to December 18, 2019 at
                           10:00 a.m. (ET).

                   F.     Limited Objection and Reservation of Rights of 360i LLC to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in Connection With Sale of Substantially
                          All Assets [Docket No. 440 – filed July 24, 2019]

                   Status: The Debtors have filed a motion [Docket No. 875] seeking to reject the
                           agreement(s) subject to this objection. Accordingly, the Debtors believe
                           this objection is moot.

                   Related Documents:

                   i.     Notice of Filing of Amendments to Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in
                          Connection with Sale of Substantially All Assets [Docket No. 448 – filed
                          July 25, 2019]

                   ii.    Notice of Filing of Amendments to Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in
                          Connection with Sale of the FTD Assets and Restructured ProFlowers
                          Business to Gateway Mercury Holdings, LLC [Docket No. 579 – filed
                          August 15, 2019]

                   General Status: The hearing on the outstanding cure objections has been
                                   continued to the omnibus hearing scheduled for December 18,
                                   2019 at 10:00 a.m. (ET). The individual statuses with respect to
                                   the cure objections are set forth above.


                                                    2
RLF1 22171062v.3
                   Case 19-11240-LSS       Doc 915      Filed 11/18/19   Page 3 of 7



         2.        EasySaver Class Representatives' Motion for Leave to File Class Proof of Claim
                   [Docket No. 758 – filed October 4, 2019]

                   Objection / Response Deadline:       October 16, 2019 at 4:00 p.m. (ET);
                                                        extended for Debtors to November 13, 2019
                                                        at 4:00 p.m. (ET); further extended to
                                                        December 11, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to the omnibus hearing
                           scheduled for December 18, 2019 at 10:00 a.m. (ET).

II.      UNCONTESTED MATTERS WITH CERTIFICATES OF NO OBJECTION:

         3.        Debtors' Motion for an Order (I) Approving Debtors' Assumption of, and
                   Assignment to FTD, LLC, Certain Agreement and (II) Granting Related Relief
                   [Docket No. 874 – filed November 6, 2019]

                   Objection / Response Deadline:       November 13, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors' Motion for an Order
                          (I) Approving Debtors' Assumption of, and Assignment to FTD, LLC,
                          Certain Agreement and (II) Granting Related Relief [Docket No. 906 –
                          filed November 14, 2019]

                   Status: On November 14, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

         4.        Seventh Omnibus Motion of the Debtors for an Order (I) Authorizing the Debtors
                   to Reject Certain Executory Contracts and Unexpired Leases and (II) Granting
                   Certain Related Relief [Docket No. 875 – filed November 6, 2019]

                   Objection / Response Deadline:       November 13, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:



                                                    3
RLF1 22171062v.3
                   Case 19-11240-LSS         Doc 915     Filed 11/18/19     Page 4 of 7



                   i.        Certificate of No Objection Regarding Seventh Omnibus Motion of the
                             Debtors for an Order (I) Authorizing the Debtors to Reject Certain
                             Executory Contracts and Unexpired Leases and (II) Granting Certain
                             Related Relief [Docket No. 907 – filed November 14, 2019]

                   Status: On November 14, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

III.     MATTER WITH CERTIFICATION OF COUNSEL:

         5.        Debtors' First (Substantive) Omnibus Objection to Certain Misclassified and No
                   Liability Claims [Docket No. 800 – filed October 21, 2019]

                   Objection / Response Deadline:         November 8, 2019 at 4:00 p.m. (ET);
                                                          extended for Rocky Mountain Chocolate
                                                          Factory, Inc. to November 12, 2019 at 4:00
                                                          p.m. (ET)

                   Objections / Responses Received:

                   A.        Rocky Mountain Chocolate Factory, Inc.'s Response to Debtors' First
                             (Substantive) Omnibus Objection to Certain Misclassified and No
                             Liability Claims [Docket No. 895 – filed November 12, 2019]

                   B.        Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                   i.        Notice of Submission of Copies of Proofs of Claim Regarding Debtors'
                             First (Substantive) Omnibus Objection to Certain Misclassified and No
                             Liability Claims [Docket No. 868 – filed November 6, 2019]

                   ii.       Certification of Counsel Regarding Order Approving Debtors' First
                             (Substantive) Omnibus Objection to Certain Misclassified and No
                             Liability Claims [Docket No. 914 - filed November 18, 2019]

                   Status:            The hearing solely as it relates to claim number 252-133 filed by
                                      GKG Fulfillment LLC has been continued to December 18, 2019
                                      at 10:00 a.m. On November 18, 2019, the Debtors submitted a
                                      revised form of order under certification of counsel regarding
                                      this matter. Accordingly, a hearing on this matter is only
                                      necessary to the extent the Court has questions or concerns.

IV.      CONTESTED MATTER GOING FORWARD:

         6.        Debtors' Second (Substantive) Omnibus Objection to Certain Misclassified
                   Claims [Docket No. 801 – filed October 21, 2019]
                                                   4
RLF1 22171062v.3
                   Case 19-11240-LSS       Doc 915      Filed 11/18/19      Page 5 of 7



                   Objection / Response Deadline:       November 8, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Response Opposed to Debtors' Second (Substantive) Omnibus Objection
                          to Certain Misclassified Claims (filed by XL Pro Consulting Group)
                          [Docket No. 884 – filed November 11, 2019]

                   Status: The hearing on this response is going forward.

                   B.     Claimant Response to Objection (submitted by JM Staffing Solution LLC
                          on November 8, 2019)

                   Status: The hearing on this response is going forward.

                   Related Documents:

                   i.     Notice of Submission of Copies of Proofs of Claim Regarding Debtors'
                          Second (Substantive) Omnibus Objection to Certain Misclassified Claims
                          [Docket No. 869 – filed November 6, 2019]

                   ii.    Reply in Support of Debtors' Second (Substantive) Omnibus Objection to
                          Certain Misclassified Claims (SEALED) [Docket No. 911 - filed
                          November 15, 2019]

                   iii.   Reply in Support of Debtors' Second (Substantive) Omnibus Objection to
                          Certain Misclassified Claims (REDACTED) [Docket No. 912 - filed
                          November 15, 2019]

                   iv.    Motion of the Debtors for Entry of an Order Authorizing Filing Under
                          Seal of Certain Confidential Information in the Reply in Support of
                          Debtors' Second (Substantive) Omnibus Objection to Certain
                          Misclassified Claims [Docket No. 913 - filed November 15, 2019]

                   General Status: The hearing on this matter is going forward on a contested basis.

V.       FINAL FEE APPLICATION WITH CERTIFICATION OF COUNSEL:

         7.        Final Fee Application (See Attached Exhibit A)

                   Objection Deadline: (See Attached Exhibit A)

                   Related Documents: (See Attached Exhibit A)

                   Status: On October 30, 2019, the Debtors submitted a proposed form of order
                           under certification of counsel regarding the final fee application list on
                           Exhibit A, attached hereto. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions.
                                                     5
RLF1 22171062v.3
                   Case 19-11240-LSS        Doc 915     Filed 11/18/19     Page 6 of 7




VI.      INTERIM FEE APPLICATIONS WITH CERTIFICATION OF COUNSEL:

         8.        Interim Fee Applications (See Attached Exhibit B)

                   Objection Deadline: (See Attached Exhibit B)

                   Related Documents: (See Attached Exhibit B)

                   Status: On November 13, 2019, the Debtors submitted a proposed form of order
                           under certification of counsel regarding the interim fee applications listed
                           on Exhibit B, attached hereto. Accordingly, a hearing on this matter is
                           only necessary to the extent the Court has questions.

VII.     STATUS CONFERENCE:

         9.        Status Conference

                   Status: Counsel for the Debtors will update the Court on the status of these
                           chapter 11 cases.




                                                    6
RLF1 22171062v.3
                   Case 19-11240-LSS   Doc 915   Filed 11/18/19     Page 7 of 7




Dated: November 18, 2019                  Respectfully submitted,
       Wilmington, Delaware
                                           /s/ Megan E. Kenney
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: defranceschi@rlf.com
                                                  heath@rlf.com
                                                  haywood@rlf.com
                                                  kenney@rlf.com

                                                 -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Facsimile: (216) 579-0212
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Brad B. Erens (admitted pro hac vice)
                                          Caitlin K. Cahow (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Facsimile: (312) 782-8585
                                          Email: bberens@jonesday.com
                                                  ccahow@jonesday.com

                                          ATTORNEYS FOR DEBTORS AND
                                          DEBTORS IN POSSESSION




                                             7
RLF1 22171062v.3
